Opinion by
Tilson, J.
In accordance with stipulation of counsel embroidered trimmings, allovers, net insertions, flouncings, and trimmings similar to those the subject of Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) and Abstract 12555, filet lace articles like those passed upon in United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), Normandy lace articles similar to the merchandise the subject of United States v. Amrein (26 id. 353, C. A. D. 40), and embroidered wearing apparel and pillow cases similar to those passed upon in Pustet v. United States supra, were held dutiable at 75 percent under paragraph 1430 as claimed.